DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 1, the claim calls for “providing input to the MRI simulator, said input being in the form of a pulse sequence and a computer-based anatomical model” and “producing a simulated artificial MR image”. The specification fails to define or give an example of “pulse sequence”. Additionally, the specification states the MRI simulator is a software program (page 2: line 24). However, the specification fails to disclose in detail the construction of the MRI simulator. The examiner notes a simple statement of “the MRI simulator is a software” is not enough to “reasonably convey to one skilled in the relevant art” about the functionality and capability of the MRI simulator. More importantly, it is unclear to the examiner how the input of “a pulse sequence” to the “MRI simulator” would produce a simulated artificial MR image. The specification completely fails to disclose any detail with respect to the process of such artificial MR image production. A person of ordinary skill in the art would not understand how “a pulse sequence” after a software program of “MRI simulator” would produce a simulated artificial MR image without sufficient disclosure in the specification. Moreover, the claim calls for “repeating the same procedure with different pulse sequences and/or the same pulse sequence, wherein when using the same pulse sequence then amending the characteristics of the same pulse sequence and/or amending the characteristics of the MR simulation when executing the MRI simulator”. Again, the specification fails to explain “the characteristics of the same pulse sequence” as well as “the characteristics of the MR simulation”. It is clear that the specification does not disclose any technical knowledge with regard to the “MR simulator”, nor any explanation with regard to “the characteristics”. In conclusion, the claims and specification fail to comply with the written description requirement with respect to at least claim features of “MRI simulator”, “pulse sequence” and “characteristics”.
Claims 2-11 are rejected by virtue of dependency from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "optionally also" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purpose of examination, the claim features following “optionally also” are not considered. Additionally, claim limitations of “and/or” are to be interpreted as “or”.
Claims 2-11 are rejected as being dependent upon claim 1.

Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the transformation steps of how “a pulse sequence” is transformed into “a simulated artificial MR image” through “a MRI simulator”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xanthis et al (“Xanthis” hereinafter, “coreMRI: A high-performance, publicly available MR simulation platform on the cloud”, PLOS|ONE, Publication date 05/17/2019) in view of Han (U.S. Publication No. 2019/0030371 A1).
As per claim 1, Xanthis discloses A method for generation of training datasets (Abstract: the simulated MRI images may be used for AI training) for artificial intelligence (AI) applications (intended use) in MRI (Magnetic Resonance Imaging), said method comprising - providing an MRI simulator (abstract: coreMRI); - providing input to the MRI simulator, said input being in the form of a pulse sequence (figure 1: Pulse sequence) and a computer-based anatomical model (section 2.3.6: anatomical model); - executing the MRI simulator and thus producing a simulated artificial MR image (figure 11: “Simulated MR images after the application of GRE pulse sequences on the entire volume of the McGill anatomical model of the human brain and reconstructed on Gadgetron”); - repeating the same procedure with different pulse sequences and/or the same pulse sequence (section 3.1.1 and figures 9 and 10 for repeating pulse sequence), wherein when using the same pulse sequence then amending the characteristics of the same pulse sequence and/or amending the characteristics of the MR simulation when executing the MRI simulator (section 3.1.2.: the pulse sequence may be amended for different characteristics of the pulse sequence, such as T1 and T2); optionally also by amending the characteristics of the anatomical model; - optionally also by amending the position and/or orientation of a plane/volume of interest of the anatomical model; optionally also by amending the characteristics of the MR simulation when executing the MRI simulator (as explained above the claim features following “optionally also” will be not considered); - obtaining produced MR images (figures 11 and 15); 
Xanthis does not explicitly teach “producing a label map for each MR image; and obtaining a training dataset based on all obtained produced MR images and/or label maps.”
Han at paragraph [0060] teaches producing anatomical structure label for MRI images, and such MRI images and labels are inputted into a CNN network for training (figures 6A and 6B).
Xanthis and Han are combinable because they are from the same field of endeavor, ie. MRI imaging.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Xanthis’ MRI simulator system in view of Han’s teaching to produce a label map for each of the simulated MRI images. One would be motivated to do so because the purpose of the simulated MRI images is to replace an actual MRI machine, a label map produced on a simulated MRI image should be the same as of an actual MRI image.
As per claim 2, the examiner notes both Xanthis’s MRI simulator and Han’s labeling function are software based, it would not be a technical complexity to incorporate the labeling function into Xanthis’s simulator after the simulated MRI images are produced.
As per claim 3, see explanation above, the labeling function may be done after the simulated MRI images are produced.
As per claim 4, as explained in section 2.1.1, the characteristics of the MR simulation may be amended in accordance the anatomical model.
For claims 5-6, Xanthis teaches (section 2.1.1) “the user can also define/edit more characteristics of the MR simulation, such as the gyromagnetic ratio, the motion of the anatomical model, the reconstruction method, the magnetization transfer (MT) effect, etc”.
As per claim 7, see section 2.1.1 for simulation for pulse sequence T1, T2 with different MR characteristics.
As per claim 8, Xanthis’s simulator is web-based and cloud-based (see introduction in Abstract).
As per claim 9, see figures 2-8 for web interface input into a cloud-based MRI simulator and output simulated MR images on the web interface.
For claims 10-11, see section 2.1 and 2.2 for front end and back-end of the coreMRI system, which employ both GPUs for handing calculation and recalculation for input pulse characteristics amendment and the simulation characteristics amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667